EXHIBIT 10.2


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of June 27, 2019, among EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the “Borrower”), the Guarantors (as defined in the Credit Agreement
referred to below) party hereto, the Lenders party hereto (the “Consenting
Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”). Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided such terms in the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, the lenders party thereto from time to time (the
“Lenders”) and the Administrative Agent have entered into that certain Amended
and Restated Credit Agreement, dated as of October 15, 2018 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended by this Amendment,
the “Credit Agreement”);
WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth herein, the Administrative Agent and the Consenting Lenders have agreed,
to certain amendments to the Existing Credit Agreement as more specifically set
forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1.Amendments to Existing Credit Agreement. Effective as of the Amendment
Effective Date (as defined in Section 2 below) and subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, the Existing Credit Agreement is hereby amended as
follows:
(a)    Article I of the Existing Credit Agreement is hereby amended by adding
the following defined terms in appropriate alphabetical order:
“Covenant Relief Period” means the period commencing with the First Amendment
Effective Date and ending on the date that the Borrower provides the financial
statements referred to in Section 8.1(a) for the fiscal year ended December 31,
2019, together with a duly completed Compliance Certificate for such period
pursuant to Section 8.2(a) demonstrating compliance with the financial covenants
set forth in Section 9.11.
“First Amendment Effective Date” means June 27, 2019.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(b)    Article I of the Existing Credit Agreement is hereby amended by adding
the following new Section 1.16 thereto and in connection therewith the table of
contents shall be amended to include a reference to “SECTION 1.16 Divisions”:
“SECTION 1.16 Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”
(c)    Section 5.13(a) of the Existing Credit Agreement is hereby amended by
adding the parenthetical “(without giving effect to the increased maximum
Consolidated Net Leverage Ratio levels permitted during the Covenant Relief
Period set forth in Section 9.11(b))” immediately following the reference to
“Section 9.11” in proviso (B) of such Section.
(d)    Section 9.2 of the Existing Credit Agreement is hereby amended by adding
the parenthetical “(without giving effect to the increased maximum Consolidated
Net Leverage Ratio levels permitted during the Covenant Relief Period set forth
in Section 9.11(b))” immediately following the reference to “Section 9.11” in
clause (g)(iv)(A) of such Section.
(e)    Section 9.3 of the Existing Credit Agreement is hereby amended by adding
the parenthetical “(without giving effect to the increased maximum Consolidated
Net Leverage Ratio levels permitted during the Covenant Relief Period set forth
in Section 9.11(b))” immediately following the reference to “Section 9.11(b)” in
clause (h)(ii)(A) of such Section.
(f)    Section 9.6 of the Existing Credit Agreement is hereby amended by
replacing the proviso at the end of clause (d) of such Section with “; provided
that the aggregate amount of Restricted Payments made pursuant to this Section
9.6(d) shall not exceed (x) $100,000,000 per calendar year and (y) $25,000,000
during the Covenant Relief Period;”.
(g)    Section 9.11 of the Existing Credit Agreement is hereby amended by (i)
replacing the word “Permit” in the first sentence of such Section with “Subject
to the sentence below during the Covenant Relief Period, permit” and (ii) adding
the following paragraph to the end of clause (b) of such Section as follows:
“Notwithstanding any of the foregoing, the maximum Consolidated Net Leverage
Ratio permitted pursuant to Section 9.11(b) during the Covenant Relief Period as
of the last day of the applicable Measurement Period of the Borrower shall be
(x) 4.95 to 1.00 for the fiscal quarter ended June 30, 2019 and (y) 4.75 to 1.00
for the fiscal quarter ended September 30, 2019, after which the maximum
Consolidated Net Leverage Ratio permitted pursuant to this Section 9.11(b) shall
be subject to the levels set forth in the table above.”
(h)    Article XII of the Existing Credit Agreement is hereby amended by adding
the following new Section 12.26 thereto and in connection therewith the table of
contents shall be amended to include a reference to “SECTION 12.26
Acknowledgement Regarding Any Supported QFCs”:
“SECTION 12.26 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
(b)    As used in this Section 12.26, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
SECTION 2.    Conditions of Effectiveness of Amendment. This Amendment, and the
amendments set forth in Section 1 above, shall become effective on the date
(such date, the “Amendment Effective Date”) when the Administrative Agent shall
have received this Amendment, duly executed by a Responsible Officer of the
Borrower, the Guarantors existing as of the Amendment Effective Date, the
Administrative Agent and the Required Lenders.
SECTION 3.    Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, each Credit Party represents and
warrants to the Administrative Agent and the Lenders on and as of the Amendment
Effective Date that, in each case:
(a)    the representations and warranties of each Credit Party set forth in the
Credit Agreement and in each other Loan Document to which it is a party are true
and correct in all material respects on and as of the Amendment Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates;
(b)    no Default or Event of Default has occurred and is continuing;
(c)    it has all requisite power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and
(d)    this Amendment and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of each
Credit Party, and each such document constitutes the legal, valid and binding
obligation of each such Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principals of equity.
SECTION 4.    Reference to and Effect on the Credit Agreement and the Loan
Documents. Except as expressly provided herein, the Existing Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Amendment shall not be deemed (a) to be a waiver of, or consent to,
or a modification or amendment of, any other term or condition of the Existing
Credit Agreement or any other Loan Document other than as expressly set forth
herein, (b) to prejudice any right or rights which the Administrative Agent or
the Lenders may now have or may have in the future under or in connection with
the Existing Credit Agreement or the other Loan Documents or any of the
instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or modified from time to time, or (c) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower, any of its Subsidiaries or any other
Person with respect to any other waiver, amendment, modification or any other
change to the Existing Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents. References in the Credit
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, “hereof” or other words of like import) and in any Loan
Document to the “Credit Agreement” shall be deemed to be references to the
Existing Credit Agreement as modified hereby.
SECTION 5.    Further Assurances. Each Credit Party agrees to, to the extent
required by the Loan Documents, make, execute and deliver all such additional
and further acts, things, deeds, instruments and documents as the Administrative
Agent may reasonably require for the purposes of implementing or effectuating
the provisions of this Amendment and the other Loan Documents.
SECTION 6.    Acknowledgement and Reaffirmation. Each Credit Party (a) consents
to this Amendment and agrees that the transactions contemplated by this
Amendment shall not limit or diminish the obligations of such Person under, or
release such Person from any obligations under, any of the Loan Documents to
which it is a party (as amended pursuant to this Amendment), (b) confirms and
reaffirms its obligations under each of the Loan Documents to which it is a
party (as amended pursuant to this Amendment) and (c) agrees that each of the
Loan Documents to which it is a party (as amended pursuant to this Amendment)
remains in full force and effect and is hereby ratified and confirmed.
SECTION 7.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 12.3(a) of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.
SECTION 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
SECTION 10.    Entire Agreement. This Amendment is the entire agreement, and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter. This Amendment is a Loan Document and is
subject to the terms and conditions of the Credit Agreement.
SECTION 11.    Successors and Assigns. This Amendment shall be binding on and
inure to the benefit of the parties hereto and their successors and permitted
assigns.
[The remainder of this page is intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.




EMERGENT BIOSOLUTIONS INC., as Borrower




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: EVP, Chief Financial Officer and Treasurer




CANGENE BIOPHARMA LLC, as Guarantor




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: Treasurer    
EMERGENT BIODEFENSE OPERATIONS LANSING LLC, as Guarantor




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: Treasurer     
EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC, as Guarantor




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: Executive Manager
EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC., as Guarantor




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: Treasurer     
    


EMERGENT INTERNATIONAL INC., as Guarantor




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: Treasurer     
EMERGENT TRAVEL HEALTH INC. (FORMERLY
KNOWN AS PAXVAX, INC.), as Guarantor




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: CFO and Treasurer     
ADAPT PHARMA INC., as Guarantor




By: /s/ Richard S. Lindahl    
Name: Richard S. Lindahl
Title: Treasurer     


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender




By: /s/ Kent S. Davis
Name: Kent S. Davis
Title: Managing Director




JPMORGAN CHASE BANK, N.A., as Lender




By: /s/ Anthony Galea        
Name: Anthony Galea
Title: Executive Director


PNC BANK, NATIONAL ASSOCIATION, as Lender




By: /s/ Eric H. Williams        
Name: Eric H. Williams
Title: Senior Vice President






ROYAL BANK OF CANADA, as Lender




By: /s/ Steven T. Bachman    
Name: Steven T. Bachman
Title: Authorized Signatory


BMO HARRIS BANK, N.A., as Lender




By: /s/ Eric Oppenheimer     
Name: Eric Oppenheimer
Title: Managing Director




CAPITAL ONE, N.A., as Lender




By: /s/ Jeffrey Schaal
Name: Jeffrey Schaal
Title: Duly Authorized Signatory


CITIZENS BANK, N.A., as Lender




By: /s/ Jack J. Euston
Name: Jack J. Euston
Title: Vice President


MUFG UNION BANK, N.A., as Lender




By: /s/ Teuta Ghilaga
Name: Teuta Ghilaga
Title: Director




REGIONS BANK, as Lender




By: /s/ Ned Spitzer
Name: Ned Spitzer
Title: Managing Director


SUNTRUST BANK, as Lender




By: /s/ Katherine Bass
Name: Katherine Bass
Title: Director


THE HUNTINGTON NATIONAL BANK, as Lender




By: /s/ Joseph A. Miller
Name: Joseph A. Miller
Title: Managing Director






BANK OF AMERICA, N.A., as Lender




By: /s/ H. Hope Walker
Name: H. Hope Walker
Title: Senior Vice President


BANK OF THE WEST, as a Lender




By: /s/ Harry Yergey
Name: Harry Yergey
Title: Managing Director




By: /s/ Michael Weinert
Name: Michael Weinert
Title: Director




DNB CAPITAL LLC, as a Lender




By: /s/ Kristi Birkeland Sorensen
Name: Kristi Birkeland Sorensen
Title: Senior Vice President
Head of Corporate Banking




By: /s/ Devan Patel
Name: Devan Patel
Title: Vice President




FIRST NATIONAL BANK, as a Lender




By: /s/ Douglas T. Brown
Name: Douglas T. Brown
Title: Senior Vice President






FIFTH THIRD BANK, as a Lender




By: /s/ Vera B. McEvoy
Name: Vera B. McEvoy
Title: Director II






HSBC BANK USA, N.A., as a Lender




By: /s/ Reed R. Menefee
Name: Reed R. Menefee
Title: Managing Director




MORGAN STANLEY BANK, as a Lender




By: /s/ Jackson Eng
Name: Jackson Eng
Title: Authorized Signatory


 




TD BANK, N.A., as a Lender




By: /s/ Shivani Agarwal
Name: Shivani Agarwal
Title: Senior Vice President


U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Tom Priedeman
Name: Tom Priedeman
Title: Vice President




117427862_4